Citation Nr: 1242927	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the left eyelid, including as secondary to a service-connected disability.  

2.  Entitlement to service connection for cataracts of the left eye.  

3.  Entitlement to service connection for presbyopia of the left eye, with left eye intraocular pressure of 14.  

4.  Entitlement to an increased rating (evaluation) in excess of 10 percent for status post pterygium of the left eye.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1943 to August 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2007, July 2009, August 2010, and February 2011 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of the appeal, the rating for status post residuals of a pterygium was increased to 10 percent, effective the date of his reopened claim in June 2007.  The Veteran has not expressed disagreement with the effective date.  As he continues to express dissatisfaction with the 10 percent rating, and it is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

By rating decision dated in February 2011, the RO denied service connection for cataracts and presbyopia of the left eye.  In correspondence dated in March 2011, the Veteran submitted a notice of disagreement to the denial of service connection for cataract in the left eye and presbyopia in the left eye.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for basal cell carcinoma of the left eye, cataract of the left eye, and presbyopia of the left eye are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Throughout the appeal, the Veteran's status post left eye pterygium residuals have been manifested by swelling in the conjunctiva, with the need to take artificial tears; corrected visual acuity in the left eye of no worse than 20/40; and complaints of pain, redness, and watering.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for status post pterygium of the left eye have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6034 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  July 2007, October 2009, June 2010, and October 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in June 2010.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Left Eye Pterygium

Service connection for a pterygium of the left eye was granted in an October 1963 rating decision of the RO.  A noncompensable (0 percent) rating was assigned at that time.  The rating was increased to the current 10 percent evaluation during the pendency of this appeal, effective the date of the Veteran's claim for increase in June 2007.  

The Veteran contends that his left eye disability is more disabling than the 10 percent currently evaluated.  He points out that he has had numerous surgical procedures on his eye that have left him with significant residual disability, including swelling and scarring of the cornea.  He believes that a 60 percent rating is appropriate.  

After review of the record, the Board finds that throughout the appeal the Veteran's status post left eye pterygium residuals have been manifested by swelling in the conjunctiva, with the need to take artificial tears, corrected visual acuity in the left eye of no worse than 20/40, and complaints of pain, redness, and watering, consistent with criteria for a 10 percent disability rating.  

In a June 2007 statement, the Veteran's private physician, after reviewing the Veteran's history of pterygium in service with surgical corrections, related that at the time of a June 2007 examination the area of the excision of the pterygium was free of recurrence into the cornea, but that there was some mild swelling in the conjunctiva on the edge of the excision.  The Veteran was on a tapered regimen of steroid topically and continued to use artificial tears.  The best corrected visual acuity was 20/30.  
 
On October  2007 VA examination corrected visual acuity in the left eye was 20/40 for both far and near vision.  The Veteran reported pain, redness, watering and blurred vision.  There was no recurrence evident of the pterygium of the left eye.  It was remarked to be the Veteran's fourth surgical procedure.  While the Veteran did have symptoms of blurred vision, this was indicated to be the result of non-service-connected bilateral cataracts.  

VA outpatient treatment records include an ophthalmology examination report dated in May 2008.  At that time, slit lamp examination showed nasal conjunctival and limbal scarring, with a very small residual pterygium in the left eye.  Corrected visual acuity in each eye was 20/25-1.  The impression was status post pterygium excision times four, left eye, stable.  

On April 2009 VA examination, it was noted that the Veteran used artificial tears in his left eye.  Corrected near and distant vision was 20/30-.  Slit lamp examination showed scarring from pterygium removal, with associated conjunctival vessel engorgement and hyperemia.  The diagnosis was pterygium removal of the left eye, with no significant effects on occupation.  The Veteran did have active conjunctivitis.  The examiner commented that the Veteran had chronic inflammation at the site of the pterygium removal nasally in the left eye that required artificial tear drops for relief.  

On December 2009 VA examination corrected visual acuity of the left eye was 20/30.  Slit lamp examination showed conjunctival and limbal scarring, nasally.  The impression was that, overall the pterygium excision residuals of the left eye appeared stable.  

On June 2010 VA examination the Veteran complained of redness, dryness, and watering of his left eye for which he used artificial tear eye drops.  Near and distant corrected visual acuity was 20/30 in the left eye.  Slit lamp examination showed vessel engorgement, hyperemia, and conjunctival scarring.  The pertinent diagnosis was sclera/conjunctival vessel engorgement and hyperemia secondary to pterygium of the left eye.  

VA outpatient treatment records from July 2009 to September 2010 show that the Veteran continued to receive treatment for his left eye disability.  When last examined, corrected visual acuity in the left eye was 20/40.  The impression was status post pterygium excision times four, left eye, stable.  

It is initially noted that service connection is only in effect for disability of the left eye.  Unless blindness is shown in the service-connected eye and blindness is shown in the non-service-connected eye that is not due to willful misconduct the visual acuity of the non-service connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. §§ 3.383(a)(1) (2007).  

Pterygium is evaluated based on visual impairment, disfigurement under Diagnostic Code 7800, or conjunctivitis under Diagnostic Code 6018, depending on the particular findings.  38 U.S.C.A. § 4.84a, Diagnostic Code 6034 (2007).  The Board notes that there is no indication of disfigurement of the head face or neck so that evaluation under Diagnostic Code 7800 is not for application.  

During the pendency of the Veteran's appeal, the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's application was received in June 2007, the eye disability is rated under the old criteria. 

Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a (2007). 

Conjunctivitis may also be rated on impairment of visual acuity.  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under § 4.84a, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  Diagnostic Codes 6061 to 6079. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  A rating of 20 percent requires corrected visual acuity of 20/100 in the service-connected eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2007).  

The record shows that the Veteran has manifested active conjunctivitis since his claim for increase in June 2007 that is related to the pterygium for which he has undergone numerous surgical procedures.  This is the maximum schedular evaluation possible for this disability when active.  Although he claims that a 60 percent rating is warranted, he has not manifested impairment of corrected visual acuity that approaches that level of disability.  For a rating in excess of 10 percent his visual acuity would have to be recorded at 20/100 or worse in his left eye, which is the only eye for which service connection has been established.  There is no indication of visual field impairment in the left eye,  As such, there is no basis for a rating in excess of the currently assigned 10 percent rating for any period.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for status post residuals of a left eye pterygium, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See Thun at 111 (2008).  

In this case, the Veteran's disability is specifically contemplated by the rating schedule and no referral is necessary.  The schedular rating criteria provide for ratings for pterygium based on visual impairment, disfigurement, or conjunctivitis.

Finally, it is noted that the Veteran has not been employed for many years, but it has not been contended, nor does the record show, that this is the result of his service-connected disabilities rather than as the result of advancing age.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating in excess of 10 percent for status post pterygium of the left eye, is denied.  


REMAND

Regarding the issue of entitlement to service connection for basal cell carcinoma of the left eyelid, the Veteran's main contention is that this disorder is related to service-connected left eye pterygium residuals.  While VA obtained an opinion in June 1010 that was to the effect that the carcinoma was caused by or a result of the pterygium, the examiner did not address the possibility that the carcinoma may have been aggravated by the pterygium.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  Under these circumstances, an additional opinion should be obtained.  
 
Regarding the issues of service connection for cataract of the left eye and presbyopia, a remand is required so that an SOC can be issued.  Accordingly, a remand is required for this purpose.  

Accordingly, the issues of service connection for basal cell carcinoma, cataracts, and presbyopia of the left eye are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should forward the Veteran's claims file to the June 2010 VA examiner/opinion provider for review and an addendum opinion. After review of the relevant documents in the claims folder, the examiner should be requested to render an opinion regarding whether it at least as likely as not (50 percent or better probability) that basal cell carcinoma of the left eye is aggravated by (permanently worsened in severity by) the Veteran's service-connected left eye pterygium.  

If the VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate VA examiner for the opinion sought.  The opinion-provider should explain the rationale for the opinion given.  

2.  Thereafter, readjudicate the issue of service connection for basal cell carcinoma of the left eye.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

3.  Provide the Veteran a SOC on the issues of entitlement to service connection for cataract of the left eye and presbyopia of the left eye.  Allow him an appropriate amount of time to perfect an appeal of the claim by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he appeals should the claim be returned to the Board for further appellate consideration.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


